 

Exhibit 10.5

 

Nondisclosure, Noncompetition and
Invention Assignment Agreement

 

This Nondisclosure, Noncompetition and Invention Assignment Agreement (this
“Agreement”) is made by and between Senesco Technologies, Inc., a Delaware
corporation, and its wholly-owned subsidiaries, Senesco, Inc., a New Jersey
corporation and Fabrus, Inc., a Delaware corporation (hereinafter collectively,
the “Employer”) and [___] (“Employee”), to be effective as of [     ], 2014:

 

1.            Confidential Information and Company Property.

 

1.1        Employee acknowledges that Employer and its subsidiaries and their
respective successors (hereinafter collectively, the “Company”) possess certain
Confidential Information that has been and may be revealed to or learned by
Employee during Employee’s employment with the Company. Employee acknowledges
that the term “Confidential Information” includes all information that has or
could have commercial value or other utility in the Company’s Business, or the
unauthorized disclosure of which could be detrimental to the Company’s
interests, whether or not such information is specifically identified as
Confidential Information by the Company.

 

1.2        Employee acknowledges that the Company’s Business includes all
businesses in which the Company is planning or preparing to engage and all
businesses in which the Company is currently engaged as well as such other
businesses as the Company may enter, plan to enter, or prepare to enter
subsequent to the date that this Agreement is executed.

 

1.3        By way of example and not limitation, Confidential Information
includes any and all information, whether or not meeting the legal definition of
a trade secret, concerning the Company’s actual, planned or contemplated (i)
marketing plans, business plans, strategies, forecasts, budgets, projections and
costs; (ii) personnel information; (iii) customer, vendor and supplier lists;
(iv) customer, vendor and supplier needs, transaction histories, contacts,
volumes, characteristics, agreements and prices; (v) promotions, operations,
sales, marketing, and research and development; (vi) business operations,
internal structures and financial affairs; (vii) software and operating systems
and procedures; (viii) pricing structure of the Company’s services and products;
(ix) proposed services and products; (x) contracts with other parties; (xi)
performance characteristics of the Company’s products; and (xii) Inventions and
Works as defined in Section 4. Confidential Information does not include
information that has become widely known to the public other than through the
improper disclosure of Employee. Notwithstanding anything to the contrary in
this Agreement, however, Confidential Information includes any and all
information that the Company is obligated to maintain as confidential.

 

1.4        During the term of Employee’s employment with the Company and
thereafter, Employee will not, directly or indirectly, use or disclose to
anyone, or authorize disclosure or use by anyone of, any of the Confidential
Information revealed to, learned by or created by Employee during the course of
Employee’s employment with the Company, unless such use or disclosure is both
consistent with the Company’s obligations and is for the sole purpose of
carrying out Employee’s duties to the Company. Employee further agrees that
Employee’s will take all reasonable efforts to protect the confidentiality of
Confidential Information.

 

 

 

  

1.5        Employee acknowledges that Confidential Information is essential to
the Company’s Business. Employee will not remove from the Company’s place of
business any document or other medium containing Confidential Information, or
other Company property, without the permission of the Company, which permission
the Company may in its absolute discretion withhold. Employee agrees that
Employee will not make any copies of Confidential Information or other Company
property except as authorized by the Company. Employee agrees that at the
cessation of Employee’s employment Employee will return to the Company
immediately any and all Company property and documents and other media
containing Confidential Information (and all copies thereof) in Employee’s
possession, custody or control. The Company’s property includes, but is not
limited to, all financial books, records, instruments and documents; customer
lists; data; reports; programs; software; hardware; tapes; rolodexes; telephone
and address books; card decks; listings; programming; customer files and
records; and any and all other instruments, records and documents recorded or
stored on any medium whatsoever relating or pertaining, directly or indirectly,
to corporations, governmental entities and other persons and entities with whom
the Company has or has had contractual relations, the services or products
provided by the Company, or the Company’s Business or business affairs.

 

1.6        If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or other process) to disclose Confidential Information,
Employee will immediately notify the Company of such request or requirement so
that the Company may take any action deemed by the Company to be necessary or
advisable to protect the confidentiality of the Confidential Information. Unless
the Company waives the protections of this Agreement in writing, Employee agrees
to take all lawful steps to protect the confidentiality of the Confidential
Information and to cooperate fully with the Company’s efforts to protect the
confidentiality of the Confidential Information, including, but not limited to,
seeking a protective order and refusing to produce such Confidential Information
unless compelled to do so by a final order that has been upheld by the highest
appellate court having jurisdiction over the matter. If Employee is ultimately
compelled to disclose Confidential Information, Employee agrees to take all
lawful efforts to limit the dissemination of, and maintain the confidentiality
of, the Confidential Information. Employer agrees to reimburse Employee for
reasonable expenses incurred by Employee in complying with this Section 1.6.

 

2.            Employee Responsibilities and Restrictive Covenants.

 

2.1        Employee agrees to devote Employee’s best efforts and entire work
time and attention to the Company’s Business during the term of Employee’s
employment with the Company. While the Company does not seek to interfere with
the off-duty and personal conduct of its employees, certain conduct may
interfere with the Company’s legitimate business interests. Employee agrees
that, during the term of Employee’s employment, except as otherwise approved in
writing by the Company, which approval the Company may in its absolute
discretion withhold, Employee will not engage in any outside business activity
that conflicts with, or adversely affects, Employee’s job performance. Employee
must disclose to the Board of Directors his involvement in any outside business
activity that may conflict with or be adverse to the interests of the Company.
Employee further agrees that, during the term of Employee’s employment, except
as otherwise approved in writing by the Company, which approval the Company may
in its absolute discretion withhold, Employee will not engage in:

 

 

 

  

(a)        Employment that conflicts with Employee’s work schedule, duties, or
responsibilities;

 

(b)        Employment that is incompatible with Employee’s employment with the
Company;

 

(c)        Employment that impairs or has a detrimental effect on Employee’s
work performance with the Company;

 

(d)        Employment that requires Employee to conduct work or related
activities on the Company’s property during Employee’s working hours or to use
the Company’s facilities and/or equipment.

 

2.2        Employee further agrees that Employee will not take any action
inconsistent with the fiduciary relationship of an employee to his corporate
employer. This shall not prohibit Employee from owning stock or other securities
of a competitor of the Company or any subsidiary or affiliate of such competitor
so long as Employee’s ownership does not interfere with Employee’s job
performance.

 

2.3        Employee agrees that, for a period of twelve (12) months after the
cessation of Employee’s employment, Employee will not, either directly or
indirectly, or for himself/herself or through, on behalf of, or in conjunction
with any person, persons or legal entity, own, maintain, operate, engage in,
assist, be employed by, or have any interest in any business engaging in or
planning to be engaged in the Company’s business in which Employee works.

 

2.4        Employee agrees that, during the term of Employee’s employment with
the Company, and for a period of twelve (12) months thereafter, Employee will
not, either directly or indirectly, or for himself/herself or through, on behalf
of or in conjunction with any person, persons or legal entity, persuade, induce
or attempt to persuade or induce any employee or person who has provided
services to the Company as an employee or independent contractor or employee of
an independent contractor to leave his/her employment with the Company or to
refrain from providing services to the Company.

 

2.5        Employee agrees that, for a period of twelve (12) months after the
cessation of Employee’s employment, Employee will promptly inform Employer in
writing of any employment or other business affiliations that Employee has with
any business or business entity offering or planning to offer a service or
product in competition with the Company. Such information will include, but not
be limited to (i) the name and address of the business or business entity with
which Employee has such a relationship; and (ii) the general nature of
Employee’s business-related activities. To the extent requested by Employer,
Employee agrees to provide such additional information as Employer reasonably
believes to be necessary for Employer to ascertain whether Employee is complying
with this Agreement.

 

 

 

 

2.6        Employer and Employee agree that Sections 2.1 through 2.3 hereof are
not intended to, and do not, prevent ownership of up to 5% or $100,000,
whichever is less, of any class of equity or debt securities that are traded on
a national securities exchange.

 

3.            Company Access.

 

3.1        Employee agrees and consents that, during the term of Employee’s
employment with the Company and thereafter, the Company may review, audit,
intercept, access and disclose all messages created, stored, received or sent
over the electronic mail and Internet access systems provided by the Company,
with or without notice to Employee, and that such review, audit, interception,
access or disclosure may occur during or after working hours. Employee further
consents and agrees that the Company may, at any time, access, review and
disclose the contents of all computers, computer disks and other data-storage
equipment and devices, files, desks, drawers, closets, cabinets and work
stations that are either on the Company’s premises or owned or provided by the
Company.

 

4.            Intellectual Property.

 

4.1        Employee agrees to disclose fully, promptly and in writing to
Employer any and all Inventions and Works, separately defined below, that are
conceived, made, reduced to practice, developed, authored, created, drawn or
written at any time while Employee is employed by the Company and for a period
of six (6) months thereafter. Employee will generate and provide to the Company
adequate and current written records of all Inventions and Works in the form of
notes, sketches, drawings, reports, notebooks or other documents relating
thereto or in such other form as will be requested by the Company, which records
and any copies thereof will be and will remain the exclusive property of
Employer and will be available to the Company at all times.

 

(a)  Employer and Employee agree that the term “Inventions” is defined in this
Agreement to include any and all new or useful ideas, developments, discoveries,
improvements, designs, formulas, modifications, trademarks, service marks, trade
secrets, and other intellectual property, whether patentable or not (including
without limitation any technology, computer programs, software, test, concept,
idea, apparatus, device, mechanism, equipment, machinery, process, method,
composition of matter, formula or technique), and all know-how related thereto,
that Employee conceives, makes, reduces to practice, or develops, solely or
jointly with others, that (i) relate to the actual or contemplated business,
work or activities of the Company, (ii) result from or are suggested by any work
that Employee has done or may do on behalf of the Company, or by any information
that Employee may receive while employed by the Company, or (iii) are developed,
tested, improved or investigated either in part or entirely on time for which
Employee was paid by the Company, or with the use of premises, equipment or
property provided, owned, leased or contracted for by or on behalf of the
Company.

 

 

 

  

4.2        Employer and Employee agree that the term “Works” is defined in this
Agreement to include any and all materials for which copyright protection may be
obtained, including without limitation literary works (including books,
pamphlets, articles and other writings), mask works, artistic works (including
designs, graphs, drawings, blueprints and other graphic works), computer
programs, compilations, recordings, photographs, motion pictures and other
audio-visual works that Employee authors, conceives, creates, draws, makes or
writes, solely or jointly with others, that (i) relate to the actual or
contemplated business, work or activities of the Company, (ii) result from or
are suggested by any work that Employee has done or may do on behalf of the
Company, or by any information that Employee may receive while employed by the
Company, or (iii) are developed, tested, improved or investigated either in part
or entirely on time for which Employee was paid by the Company, or with the use
of premises, equipment or property provided, owned, leased or contracted for by
or on behalf of the Company.

 

4.3        Employee agrees to assign, transfer and convey, and hereby assigns,
transfers and conveys, to Employer all of the right, title and interest in and
to any and all such Inventions and Works that Employee has or may acquire in
such Inventions or Works that are conceived, made, reduced to practice,
developed, authored, created, drawn or written at any time while Employee is
employed by the Company. Employee further agrees that for a period of six (6)
months after the end of the employment relationship, Employee shall notify and
inform Employer of any and all Inventions and Works Employee conceives, makes,
or reduces to practice, develops, authors, or creates, and agrees to assign,
transfer and convey, and hereby assigns, transfers and conveys, to the Company
all of the right, title and interest in and to any and all such Inventions and
Works that Employee conceives, makes, reduces to practice, develops, authors, or
creates, drawn or written, arising from, based upon, relating to, utilizing, or
employing Company’s proprietary, confidential, or trade secret information or
the use of the Company’s facilities. Employee agrees that Employer will be the
sole owner of all patents, copyrights, trademarks and other intellectual
property rights in connection therewith, and agrees to take all such actions as
may be requested by the Company during Employee’s employment with the Company
and at any time thereafter, with respect to any such Inventions or Works to
confirm or evidence such assignment, transfer, conveyance or ownership, and to
assist in the Company’s maintenance, enforcement, licensing, assignment,
transfer, or conveyance of rights in respect of the Inventions or Works.

 

4.4        By way of example and not limitation, at any time and from time to
time, upon the request of the Company, Employee agrees to execute, acknowledge,
swear to, seal and deliver to the Company any and all lawful instruments,
documents and papers, give evidence and do any and all other lawful acts that,
in the opinion of the Company, are or may be necessary or desirable to document
such assignment, transfer and conveyance or to enable the Company to file and
prosecute applications for, and to acquire, maintain and enforce any and all
patents, trademarks, copyrights and other property rights under United States,
local, state or foreign law with respect to, any such Inventions or Works, or to
obtain any extension, validation, reissue, continuance or renewal of any such
patent, trademark, copyright or other intellectual property right. By way of
further example and not limitation, Employee agrees to meet with Company
representatives or attorneys for the purpose of initiating, maintaining or
defending litigation, administrative or other proceedings, and to participate
fully in litigation, administrative or other proceedings as requested by the
Company. In the event that the Company may be unable, for any reason whatsoever,
after reasonable effort, to secure Employee’s signature on any patent,
copyright, trademark or other intellectual property application or other papers,
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Employee’s agent and attorney-in-fact to act
for and on behalf of Employee to execute, acknowledge, swear to, seal and
deliver to the Company and file any such application or applications or other
papers, and to do all other lawfully permitted acts to further the provisions of
this Section 4.

 

 

 

 

4.5        Employer agrees to reimburse Employee for reasonable expenses
incurred by Employee in complying with the provisions of Sections 4.3 and 4.4 of
this Agreement. Employer and Employee agree that Employee is not entitled to
additional compensation beyond that paid to Employee for the period of time that
Employee is employed by the Company, which compensation, along with Employer’s
understandings set forth in this Agreement, is expressly acknowledged to be
adequate consideration for all of Employee’s promises and obligations set forth
in this Agreement.

 

4.6        Employee expressly acknowledges and states that all Works that are
made by Employee (solely or jointly with others) are being created at the
instance of Employer and are “works made for hire,” as that term is defined in
the Copyright Act of 1976, 17 U.S.C. § 101. In the event that such laws are
inapplicable or in the event that any such Works, or any part thereof, are
determined by a court of competent jurisdiction not to be a work made for hire,
this Agreement will operate as an irrevocable and unconditional assignment by
Employee to Employer of all Employee’s right, title and interest (including,
without limitation, all rights in and to the copyrights throughout the world,
including the right to prepare derivative works and the rights to all renewals
and extensions) in the Works in perpetuity.

 

4.7        Employee represents that Exhibit A to this Agreement describes all
Inventions and Works, whether patentable or not, that have been conceived, made,
reduced to practice, developed, authored, created, drawn or written prior to
Employee’s employment by the Company; provided, however, that Employee has not
disclosed in Exhibit A information that is a trade secret belonging to another,
or that is the subject of a contract preventing Employee’s disclosure of such
information to the Company.

 

5.            Employee Representations.

 

5.1        Employee represents and warrants that this Agreement and Employee’s
employment by the Company do not conflict with and will not be constrained by
any prior business relationship or contract, and that Employee does not possess
trade secrets or other proprietary information arising out of any prior business
relationship or contract that, in Employee’s best judgment, would be utilized in
connection with Employee’s employment with the Company. Employee further agrees
that Employee will not disclose any such trade secrets or other proprietary
information to the Company or others.

 

5.2        Employee represents and warrants that if Employee’s employment with
the Company were to terminate, Employee could earn a living while fully
complying with all of the terms of this Agreement and that the restrictions
contained in this Agreement are reasonable and necessary to protect the
Company’s legitimate interests in its Confidential Information and customer
relationships.

 

 

 

 

6.            Interpretation.

 

6.1        Wherever this Agreement contemplates that Employee will have an
obligation or restriction at or after the term of Employee’s employment with the
Company, Employee agrees that that obligation or restriction will exist without
regard to which party to the Agreement terminates the employment relationship,
and without regard to the reason (or lack thereof) for the termination of the
employment relationship.

 

6.2        Employer and Employee agree that this Agreement constitutes the
entire understanding and agreement of Employee and the Company with respect to
the subject matter of this Agreement, and supersedes all prior and
contemporaneous agreements or understandings, inducements or conditions, express
or implied, written or oral, between the Company and Employee.

 

6.3        Employer and Employee agree that if any provision of this Agreement,
or the application thereof, will for any reason and to any extent be invalid or
unenforceable, such provision will be deemed severable and the remainder of this
Agreement will remain valid and fully enforceable.

 

6.4        Employer and Employee agree that if all or any portion of a covenant
is held unreasonable or unenforceable by a court or agency having valid
jurisdiction in a final decision, Employee will be bound by any lesser covenant
subsumed within the terms of such covenant, which lesser covenant imposes the
maximum duty permitted by law, as if the resulting covenant were separately
stated in and made a part of this Agreement.

 

6.5        Employer and Employee agree that the headings in this Agreement are
included solely for convenience and will be given no effect in the construction
of this Agreement.

 

6.6        Employer and Employee agree that, although this Agreement was drafted
by Employer, it accurately reflects both parties’ intent and understanding and
should not be presumptively construed against the Company in the event that
there is any dispute over the meaning or intent of any provision.

 

7.            Enforcement.

 

7.1        If requested by Employer, Employee agrees, at any time during the
term of Employee’s employment and thereafter, to reaffirm in writing the
obligations imposed by, and Employee’s past compliance with, any or all of the
provisions of this Agreement.

 

7.2        Employee agrees that if Employee engages in any activities prohibited
by this Agreement or fails to take actions required by this Agreement,
irreparable harm to the Company will likely result, for which a remedy in the
form of damages may not be adequate or otherwise ascertainable. Consequently,
Employer will be entitled to temporary, preliminary and permanent injunctive
relief against Employee. This section will not limit any other legal or
equitable remedies that Employer may have against Employee for violations of
these restrictions.

 

7.3        Employer and Employee agree that this Agreement will be governed by
the laws of the State of New Jersey, without giving effect to the conflict of
laws provisions thereof. All suits, proceedings and other actions relating to,
arising out of or in connection with this Agreement will be submitted solely to
the in personam jurisdiction in the State of New Jersey . Employee hereby waives
any claims against or objections to such in personam jurisdiction.

 

 

 

  

7.4        Employer and Employee agree that, in any lawsuit for breach of this
Agreement, the prevailing party will be entitled to recover its or his/her
reasonable attorneys’ fees and costs, including expert witness fees, unless
there is an express determination by the court that the nonprevailing party’s
position was substantially justified.

 

8.            General.

 

8.1        Employer and Employee agree that this Agreement will be binding upon
and inure to the benefit of the Company and its successors and assigns. This
Agreement may be assigned in whole or in part by Employer to a successor to all
or substantially all of the business or assets of Employer or the subportion of
the business or assets of Employer that relate to Employee’s duties; or to any
division or part of Employer; or to any subsidiary, affiliate or division; or to
any entity that is majority-owned by Employer or its subsidiaries, divisions or
affiliates.

 

8.2        Employer and Employee agree that any term or provision of this
Agreement may be amended or waived only by a writing signed by Employee and an
officer of Employer. The failure of either party to enforce any of the
provisions in this Agreement will not be construed to be a waiver of the right
of that party to enforce such provision thereafter.

 

8.3        Employee agrees that this Agreement is not confidential, and that the
Company may, during the term of Employee’s employment with the Company and
thereafter, provide copies of this Agreement to others, including persons or
entities that may employ, do business with or consider employing or doing
business with Employee in the future.

 

8.4        Employee and Employer agree that this Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.

 

8.5        By Employee’s signature below, Employee acknowledges that Employee
(i) has had sufficient opportunity to read each provision of this Agreement and
understands each provision, (ii) has had an opportunity to review the Agreement
with legal counsel of Employee’s choice, (iii) is not under duress and (iv) is
not relying on any representations or promises that are not set forth in the
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

EMPLOYEE:     EMPLOYER:             Signature:     Signature:             Name
(Print):     Name (Print):             Title:     Title:             Date:    
Date:  

 

Exhibit A attached: Yes_______ No______

 

 

 

 

Exhibit A

 

The following is a complete list of all Inventions and Works that have been
conceived, made, reduced to practice, developed, authored, created, drawn or
written by me alone or jointly with others prior to my engagement by the
Company.

                                         

 

Due to a preexisting contract with another party, I cannot disclose certain
Inventions or Works that would otherwise be included on the above list.

_________additional sheets are attached.

 

(number)

 

EMPLOYEE:

 

  Signature:               Name (Print):               Title:              
Date:    

 



 

